Citation Nr: 1723175	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-23 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the character of the appellant's discharge for his period of active duty service from February 24, 1969, to January 12, 1977, is a bar to receipt of Veterans' Administration benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel
INTRODUCTION

The appellant served on active duty in the United States Army from February 1969 to January 1977 and was discharged under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appellant testified at a Travel Board hearing before the undersigned in May 2011.  A transcript of those proceedings is of record.

In February 2014 the Board remanded the appeal for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2014 the Board remanded this appeal, in part, to obtain any outstanding treatment records that may have remained unassociated with the file.  In March 2014 VA received four authorization and release forms from the appellant for treatment providers in the San Antonio, Texas area for treatment received from 1987-2008 (i.e., South West General Hospital; Alamo Psychiatric Care; Baptist Health System, and the VetCenter).  While it appears that the appellant had previously submitted some of these records as well as correspondence from some treatment providers, the submission of authorization and release forms suggests that relevant treatment records may yet remain outstanding from these providers.  However, it does not appear that any action was taken by the AOJ to obtain any of these records.  As these records have been properly identified, the Board finds that another remand is required for the AOJ to make a reasonable attempt to obtain the records and associate them with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the appellant to attempt to obtain them).  

Furthermore, the record indicates that the appellant has been receiving Social Security Administration (SSA) disability income since May 2007.  As the medical records considered in reaching this disability determination may be relevant to the instant proceedings they should also be obtained while the appeal is in remand status.  Id; Also see Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992) (holding that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim).  

Finally, as the VA examination and opinion generated in August 2016 was requested to have been conducted after the above development was completed, an addendum opinion should be obtained that addresses any newly received evidence.  See 38 U.S.C.A. § 5103A(d) (West 2014); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the appellant that takes into account the records of prior examinations and treatment). 

Accordingly, the appeal is REMANDED for the following actions:

1.  Ensure that all of the appellant's treatment records from VetCenter in San Antonio are associated with the file.  If no previously unassociated records exist, this should be clearly documented in the file and the appellant must be notified as to the unavailability of such records.

2.  After obtaining updated authorization forms from the appellant (if needed) as to his outstanding private mental health or psychiatric treatment records from South West General Hospital, Alamo Psychiatric Care, and Baptist Health System, make reasonable attempts to acquire any outstanding medical records from those facilities.  All actions to obtain the requested records should be documented fully in the claims file.  If the appellant fails to provide any needed authorizations, he should be notified that his appeal will be adjudicated without the records. 

3.  Contact the SSA and request any records pertinent to the appellant's award or denial of disability benefits, including any decisions and all supporting medical documentation utilized in rendering those decisions.  If such records cannot be located, a negative response from the SSA must be included in the file and the appellant must be notified as to the unavailability of records.

4.  If any records, previously unassociated with the claims file, are obtained from any of the source, return the file to the August 2016 VA examiner for an addendum opinion as to the following question:

Is it at least as likely as not that the appellant was insane at the times he went AWOL causing his discharge?

The examiner is reminded that VA regulations define an insane person a one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.

The examiner should provide an explanation for all elements of the opinion, and if the requested opinion cannot be provided without resort to speculation, the examiner should state why that is so and should indicate whether any additional information would permit a non-speculative opinion, (i.e. which facts should be identified) or if a non-speculative opinion is beyond the limits of medical knowledge.

5.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the appellant and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

